DETAILED ACTION
  
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

2.	Applicant’s arguments with respect to claims 1-15 have been considered but are moot in view of new grounds of rejection based on Taveau (US 2013/0060959 A1).

Claim Rejections - 35 USC § 103

3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 1 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2014/0308991 A1) in view of Taveau (US 2013/0060959 A1).

	Regarding claim 1, Lee teaches a method performed by a terminal in a wireless communication system (Fig. 3, communication service information is processed by a terminal; [0164], “A device illustrated in FIGS. 4 to 9 is a terminal which interworks with a MNO and provides communication service”; [0147], “method for managing profiles in an eUICC which interworks with MNO and is embedded in a terminal”; [0042], “terminals) which require an UICC (or, an eUICC), especially, devices including a function of a wireless modem for a mobile network operated by a MNO”), 
the method comprising: 
 	identifying a type of a secure element installed in the terminal (Fig. 3, type of secure element installed in the terminal is identified as “eUICC” on top left of the display; [0165], terminal may include an eUICC which stores a common profile … “common data included in the common profile may include, for example, at least one of eUICC identity information (for example, eICCID), user data, etc.”, wherein the eUICC identity information identifies that the secure element is an eUICC); 
 	executing an application corresponding to the identified type (profile on eUICC can be an application that is executed (see [0047], [0023], and [0094]); [0047], “a `profile` means all information which can exist in the eUICC, a file structure which can be provisioned to the eUICC, or managed in the eUICC, combinations of data and applications”; [0023], “a plurality of profiles in an eUICC”; [0094], “active profile means a profile whose file or application can be selected”; [0114], “operational profile may control accesses of other applications (other profiles) in the eUICC of the terminal”); 	 
 	obtaining, from the secure element, information for a communication service provider associated with the secure element, based on the executing (Fig. 3, “Active MNO (~mobile network operator) 1 Operational Profile”, wherein “Active” and “MNO1” are communication service provider information; [0007], “a plurality of operational profiles of MNOs may exist within an eUICC in application and data forms”; [0164], “terminal may include an eUICC which stores a common profile (common operational profile) (~communication service provider information) retaining common data (having at least one format of application and data) used commonly by a plurality of profiles (operational profiles)”, wherein the “MNO1 Operational Profile” of Fig. 3 is an application corresponding to the eUICC (~identified type of the secure element); [0013], “loading, by the eUICC, a common profile, in form of at least one of application and data, which can retain common data which can be used commonly by a plurality of profiles in the eUICC”, wherein the application corresponds to the eUICC (~identified type of the secure element); [0047], “Also, a `profile` means all information which can exist in the eUICC, a file structure which can be provisioned to the eUICC, or managed in the eUICC, combinations of data and applications. The profile may include an operational profile (that is, operator information), a provisioning profile (a profile for provisioning), a profile for other policy control functions (PCF), and so on”, wherein the application corresponds to the eUICC (~identified type of the secure element)); and 
displaying a communication service provider, based on the obtained information (Fig. 3, displaying “Active” and “MNO1”).  
Lee does not explicitly teach that the type of secure element is types of a plurality of secure elements; an application corresponding to the identified type is a plurality of applications respectively corresponding to the identified types; the secure element is the plurality of secure elements; information for a communication service provider is information for a plurality of communication service providers; and displaying a communication service provider is displaying a list of the plurality of communication service providers. 
Taveau teaches types of a plurality of secure elements ([0010], “managing concurrent secure elements on a mobile device to coordinate with an application or "app" running on the mobile device and an appropriate communications protocol for conducting transactions using the mobile device”); 
a plurality of applications respectively corresponding to identified types ([0010], “managing concurrent secure elements on a mobile device to coordinate with an application or "app" running on the mobile device and an appropriate communications protocol for conducting transactions using the mobile device”); 	 
a plurality of secure elements ([0010], “managing concurrent secure elements (~plurality of secure elements) on a mobile device to coordinate with an application or "app" running on the mobile device and an appropriate communications protocol for conducting transactions using the mobile device”); 
 	information for a plurality of communication service providers ([0022], “when the user or the service provider or apps provider decides to "register" the app ID with the secure elements broker 140, the ID is listed in a unique "container" (e.g., C1, C2, C3 shown in FIG. 1). Each container may be assigned different parameters based on, for example, usage or protocols. For example, the secure elements broker 140 could be used to manage specific usability cases (~information) --for example, C1 for transit, C2 for payment, C3 for social--specific protocols--for example, C1 for NFC, C2 for WiFi, C3 for Bluetooth, or specific providers--for example, C1 for PayPal, C2 for Google, C3 for Amazon”; [0016], “a UICC or SIM card secure element 121, usually controlled by carriers or networks; an embedded Secure Element (eSE) or micro-SD (mSD) card secure element 122, usually controlled by handset makers or service providers; or a virtual Secure Element (vSE) or Trust Zone secure element 123”); and 
a list of plurality of communication service providers ([0022], “when the user or the service provider or apps provider decides to "register" the app ID with the secure elements broker 140, the ID is listed in a unique "container" (e.g., C1, C2, C3 shown in FIG. 1). Each container may be assigned different parameters based on, for example, usage or protocols. For example, the secure elements broker 140 could be used to manage specific usability cases--for example, C1 for transit, C2 for payment, C3 for social--specific protocols--for example, C1 for NFC, C2 for WiFi, C3 for Bluetooth, or specific providers (~list of plurality of providers)--for example, C1 for PayPal, C2 for Google, C3 for Amazon”; [0016], “a UICC or SIM card secure element 121, usually controlled by carriers or networks; an embedded Secure Element (eSE) or micro-SD (mSD) card secure element 122, usually controlled by handset makers or service providers (~list of plurality of service providers); or a virtual Secure Element (vSE) or Trust Zone secure element 123”).
	 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Taveau with the teaching of Lee in order to provide a mechanism for allowing a selection of a proper communication protocol linked to a specific "secured" application (e.g., an application residing in a secure element) even within a multi-SE and multi-application environment (Taveau [0010]).

	Regarding claim 9, Lee in view of Taveau teaches the method of claim 1, 
 	further comprising: 
accessing at least one of a communication service provider server or a market server (Lee [0079], “a SM may be divided into a SM-DP which safely prepares various profiles related to an eUICC (such as an operational profile of a MNO, a provisioning profile, etc.) and a SM-SR for routing them”; [0065], “The SM-DP may be responsible for securely preparing a package or profile to be delivered to an eUICC, and interwork with the SM-SR for actual transmission of the package or profile. The core functions of the SM-DP are as follows. In addition to the following functions, additional functions may be added later”; [0066], “1) Managing functional characteristics and certification level of an eUICC”; [0067], “2) Managing MNO credentials and profiles (for example, they include at least one of IMSI, K, additional service applications, and additional service data. Also, some of them may be enciphered by a MNO.)”; [0068], “3) Calculating an OTA package for downloading by the SM-SR”; [0059], “SM functions should be provided by a MNO”, wherein the SM-DP and SM-SR are part of MNO); 
selecting a communication service provider to connect, based on the accessing  (Lee Fig. 3, “Active MNO (~mobile network operator) 1 Operational Profile”, wherein “Active” and “MNO1” are communication service provider information; [0007], “a plurality of operational profiles of MNOs may exist within an eUICC in application and data forms”; [0164], “terminal may include an eUICC which stores a common profile (common operational profile) (~communication service provider information) retaining common data (having at least one format of application and data) used commonly by a plurality of profiles (operational profiles)”, wherein the “MNO1 Operational Profile” of Fig. 3 is an application corresponding to the eUICC (~identified type of the secure element); [0013], “loading, by the eUICC, a common profile, in form of at least one of application and data, which can retain common data which can be used commonly by a plurality of profiles in the eUICC”, wherein the application corresponds to the eUICC (~identified type of the secure element); [0047], “Also, a `profile` means all information which can exist in the eUICC, a file structure which can be provisioned to the eUICC, or managed in the eUICC, combinations of data and applications. The profile may include an operational profile (that is, operator information), a provisioning profile (a profile for provisioning), a profile for other policy control functions (PCF), and so on”, wherein the application corresponds to the eUICC (~identified type of the secure element)); and 
 	determining a secure element for storing communication service provider information corresponding to the selected communication service provider (Lee [0079], “a SM may be divided into a SM-DP which safely prepares various profiles related to an eUICC (such as an operational profile of a MNO, a provisioning profile, etc.) and a SM-SR for routing them”; [0065], “The SM-DP may be responsible for securely preparing a package or profile to be delivered to an eUICC, and interwork with the SM-SR for actual transmission of the package or profile. The core functions of the SM-DP are as follows. In addition to the following functions, additional functions may be added later”; [0066], “1) Managing functional characteristics and certification level of an eUICC”; [0067], “2) Managing MNO credentials and profiles (for example, they include at least one of IMSI, K, additional service applications, and additional service data. Also, some of them may be enciphered by a MNO.)”; [0068], “3) Calculating an OTA package for downloading by the SM-SR”; [0059], “SM functions should be provided by a MNO”, wherein the SM-DP and SM-SR are part of MNO).  

 	Regarding claim 10, Lee in view of Taveau teaches the method of claim 9, 
 	further comprising: 
 	transmitting information associated with the secure element to the communication service provider server or the market server (Lee [0065], “The SM-DP may be responsible for securely preparing a package or profile to be delivered to an eUICC”, wherein the communication service provider server has received/obtained information corresponding to the eUICC); 
 		receiving address information corresponding to the communication service provider information to be downloaded from the communication service provider server or the market server (Lee [0065] The SM-DP may be responsible for securely preparing a package or profile to be delivered to an eUICC, and interwork with the SM-SR for actual transmission of the package or profile. The core functions of the SM-DP are as follows. In addition to the following functions, additional functions may be added later. [0066] 1) Managing functional characteristics and certification level of an eUICC [0067] 2) Managing MNO credentials and profiles (for example, they include at least one of IMSI, K, additional service applications, and additional service data. Also, some of them may be enciphered by a MNO.) [0068] 3) Calculating an OTA package for downloading by the SM-SR”, wherein the address information (~of source) is required to download the communication service provider information to the eUICC (~destination)); and 
 		downloading the communication service provider information, based on the address information (Lee [0065] The SM-DP may be responsible for securely preparing a package or profile to be delivered to an eUICC, and interwork with the SM-SR for actual transmission of the package or profile. The core functions of the SM-DP are as follows. In addition to the following functions, additional functions may be added later. [0066] 1) Managing functional characteristics and certification level of an eUICC [0067] 2) Managing MNO credentials and profiles (for example, they include at least one of IMSI, K, additional service applications, and additional service data. Also, some of them may be enciphered by a MNO.) [0068] 3) Calculating an OTA package for downloading by the SM-SR”, wherein the address information (~of source) is required to download the communication service provider information to the eUICC (~destination)).  

 	Regarding claim 11, Lee teaches a terminal in a wireless communication system (Fig. 3, communication service information is processed by a terminal; [0164], “A device illustrated in FIGS. 4 to 9 is a terminal which interworks with a MNO and provides communication service”; [0147], “method for managing profiles in an eUICC which interworks with MNO and is embedded in a terminal”; [0042], “terminals) which require an UICC (or, an eUICC), especially, devices including a function of a wireless modem for a mobile network operated by a MNO”), 
the terminal (Fig. 3, “Device”; [0084], “a device in FIG. 3 may also be referred to as a terminal”) comprising: 
 	a transceiver ([0086], “mobile terminal” comprises a transceiver; Fig. 3 and Fig. 1, device comprises a transceiver for communicating with MNOs; and 
a processor coupled to the transceiver (Fig. 3 and Fig. 1, device comprises a processor coupled to a transceiver for communicating with MNOs) and 
  	configured to: identify a type of a secure element installed in the terminal (Fig. 3, type of secure element installed in the terminal is identified as “eUICC” on top left of the display; [0165], terminal may include an eUICC which stores a common profile … “common data included in the common profile may include, for example, at least one of eUICC identity information (for example, eICCID), user data, etc.”, wherein the eUICC identity information identifies that the secure element is an eUICC); 
	execute an application corresponding to the identified type (profile on eUICC can be an application that is executed (see [0047], [0023], and [0094]); [0047], “a `profile` means all information which can exist in the eUICC, a file structure which can be provisioned to the eUICC, or managed in the eUICC, combinations of data and applications”; [0023], “a plurality of profiles in an eUICC”; [0094], “active profile means a profile whose file or application can be selected”; [0114], “operational profile may control accesses of other applications (other profiles) in the eUICC of the terminal”); 
obtain, from the secure element, information for a communication service provider associated with the secure element, based on the executing (Fig. 3, “Active MNO (~mobile network operator) 1 Operational Profile”, wherein “Active” and “MNO1” are communication service provider information; [0007], “a plurality of operational profiles of MNOs may exist within an eUICC in application and data forms”; [0164], “terminal may include an eUICC which stores a common profile (common operational profile) (~communication service provider information) retaining common data (having at least one format of application and data) used commonly by a plurality of profiles (operational profiles)”, wherein the “MNO1 Operational Profile” of Fig. 3 is an application corresponding to the eUICC (~identified type of the secure element); [0013], “loading, by the eUICC, a common profile, in form of at least one of application and data, which can retain common data which can be used commonly by a plurality of profiles in the eUICC”, wherein the application corresponds to the eUICC (~identified type of the secure element); [0047], “Also, a `profile` means all information which can exist in the eUICC, a file structure which can be provisioned to the eUICC, or managed in the eUICC, combinations of data and applications. The profile may include an operational profile (that is, operator information), a provisioning profile (a profile for provisioning), a profile for other policy control functions (PCF), and so on”, wherein the application corresponds to the eUICC (~identified type of the secure element)); and 
display a communication service provider based on the obtained information (Fig. 3, displaying “Active” and “MNO1”).  
Lee does not explicitly teach that the type of a secure element is types of a plurality of secure elements; an application corresponding to the identified type is applications respectively corresponding to the identified types; the secure element is the plurality of secure elements; information for a communication service provider is information for a plurality of communication service providers; and display a communication service provider is display a list of the plurality of communication service providers. 
Taveau teaches types of a plurality of secure elements ([0010], “managing concurrent secure elements on a mobile device to coordinate with an application or "app" running on the mobile device and an appropriate communications protocol for conducting transactions using the mobile device”); 
a plurality of applications respectively corresponding to identified types ([0010], “managing concurrent secure elements on a mobile device to coordinate with an application or "app" running on the mobile device and an appropriate communications protocol for conducting transactions using the mobile device”);  
 	a plurality of secure elements ([0010], “managing concurrent secure elements (~plurality of secure elements) on a mobile device to coordinate with an application or "app" running on the mobile device and an appropriate communications protocol for conducting transactions using the mobile device”);
 	information for a plurality of communication service providers ([0022], “when the user or the service provider or apps provider decides to "register" the app ID with the secure elements broker 140, the ID is listed in a unique "container" (e.g., C1, C2, C3 shown in FIG. 1). Each container may be assigned different parameters based on, for example, usage or protocols. For example, the secure elements broker 140 could be used to manage specific usability cases (~information) --for example, C1 for transit, C2 for payment, C3 for social--specific protocols--for example, C1 for NFC, C2 for WiFi, C3 for Bluetooth, or specific providers--for example, C1 for PayPal, C2 for Google, C3 for Amazon”; [0016], “a UICC or SIM card secure element 121, usually controlled by carriers or networks; an embedded Secure Element (eSE) or micro-SD (mSD) card secure element 122, usually controlled by handset makers or service providers; or a virtual Secure Element (vSE) or Trust Zone secure element 123”); and 
a list of plurality of communication service providers ([0022], “when the user or the service provider or apps provider decides to "register" the app ID with the secure elements broker 140, the ID is listed in a unique "container" (e.g., C1, C2, C3 shown in FIG. 1). Each container may be assigned different parameters based on, for example, usage or protocols. For example, the secure elements broker 140 could be used to manage specific usability cases--for example, C1 for transit, C2 for payment, C3 for social--specific protocols--for example, C1 for NFC, C2 for WiFi, C3 for Bluetooth, or specific providers (~list of plurality of providers)--for example, C1 for PayPal, C2 for Google, C3 for Amazon”; [0016], “a UICC or SIM card secure element 121, usually controlled by carriers or networks; an embedded Secure Element (eSE) or micro-SD (mSD) card secure element 122, usually controlled by handset makers or service providers (~list of plurality of service providers); or a virtual Secure Element (vSE) or Trust Zone secure element 123”).
	 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Taveau with the teaching of Lee in order to provide a mechanism for allowing a selection of a proper communication protocol linked to a specific "secured" application (e.g., an application residing in a secure element) even within a multi-SE and multi-application environment (Taveau [0010]).

6.	Claims 2, 4-6, 12, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Taveau, and further in view of Yi (US 2019/0050704 A1).

 	Regarding claim 2, Lee in view of Taveau teaches the method of claim 1,
 	wherein the information for the plurality of communication service providers is obtained from the plurality of secure elements by controlling entities for accessing communication service provider information (Lee [0022], “when the user or the service provider or apps provider decides to "register" the app ID with the secure elements broker 140, the ID is listed in a unique "container" (e.g., C1, C2, C3 shown in FIG. 1). Each container may be assigned different parameters based on, for example, usage or protocols. For example, the secure elements broker 140 could be used to manage specific usability cases (~information) --for example, C1 for transit, C2 for payment, C3 for social--specific protocols--for example, C1 for NFC, C2 for WiFi, C3 for Bluetooth, or specific providers--for example, C1 for PayPal, C2 for Google, C3 for Amazon”; [0016], “a UICC or SIM card secure element 121, usually controlled by carriers or networks; an embedded Secure Element (eSE) or micro-SD (mSD) card secure element 122, usually controlled by handset makers or service providers; or a virtual Secure Element (vSE) or Trust Zone secure element 123”), 
wherein the type of the secure element includes 
at least one of 
a Universal Integrated Circuit Card (UICC), 
an embedded UICC (eUICC) (Lee Fig. 3, “eUICC”; [0169], “profiles of various communication manners and/or various operators are stored in an eUICC”) or 
an integrated Smart Secure Platform (iSSP), wherein the iSSP includes at least one of a Subscriber Identity Module (SIM) bundle or an embedded SIM (eSIM) bundle. 
	Lee does not explicitly teach that the type of the secure element is types of the plurality of secure elements.
	However, Taveau further teaches types of a plurality of secure elements ([0010], “managing concurrent secure elements on a mobile device to coordinate with an application or "app" running on the mobile device and an appropriate communications protocol for conducting transactions using the mobile device”).
 		 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Taveau with the teaching of Lee as modified by Taveau in order to provide a mechanism for allowing a selection of a proper communication protocol linked to a specific "secured" application (e.g., an application residing in a secure element) even within a multi-SE and multi-application environment (Taveau [0010]).
The combination does not explicitly teach wherein the plurality of applications include at least one of a Card Application Toolkit (CAT) client corresponding to the UICC, a Local Profile Agent (LPA) corresponding to the eUICC or a Secondary Platform Bundle (SPB) loader agent corresponding to the iSSP, and 
  	wherein the entities for accessing the communication service provider information include at least one of a CAT in the UICC, an Issuer Security Domain Root (ISD-R) in the eUICC or a SPB loader in the SIM bundle.  
However, Yi teaches wherein the plurality of applications include at least one of a Card Application Toolkit 8DOCKET No. SAMS11-58442PATENT(CAT) client corresponding to the UICC, a Local Profile Agent (LPA) corresponding to the eUICC ([0083], “a local profile assistant LPA of the terminal device initiates an instruction to select an ISD-R application”; [0146], “A function of the LPA is mainly receiving a profile and downloading the profile to the eUICC, discovering a profile download service, and providing a UI interface to a user”; [0147], “terminal device may select the Issuer Security Domain Root ISD-R application on the eUICC in a plurality of trigger manners during the initialization process of the eUICC, to maintain the session between the terminal device and the eUICC”) or a Secondary Platform Bundle (SPB) loader agent corresponding to the iSSP, and 
wherein the entities for accessing the communication service provider information include at least one of a CAT in the UICC, an Issuer Security Domain Root (ISD-R) in the eUICC ([0083], “a local profile assistant LPA of the terminal device initiates an instruction to select an ISD-R application”; [0146], “A function of the LPA is mainly receiving a profile and downloading the profile to the eUICC, discovering a profile download service, and providing a UI interface to a user”; [0147], “terminal device may select the Issuer Security Domain Root ISD-R application on the eUICC in a plurality of trigger manners during the initialization process of the eUICC, to maintain the session between the terminal device and the eUICC”) or a SPB loader in the SIM bundle.  
	 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Yi with the teaching of Lee as modified by Taveau in order for a session between a terminal device and an embedded universal integrated circuit card can be maintained during an initialization process of the embedded universal integrated circuit card (Yi [0004]).

	Regarding claim 4, Lee in view of Taveau, and further in view of Yi teaches the method of claim 2.
Lee further teaches wherein the obtaining of the information (Lee Fig. 3, “Active MNO (~mobile network operator) 1 Operational Profile”, wherein “Active” and “MNO1” are communication service provider information; [0007], “a plurality of operational profiles of MNOs may exist within an eUICC in application and data forms”; [0164], “terminal may include an eUICC which stores a common profile (common operational profile) (~communication service provider information) retaining common data (having at least one format of application and data) used commonly by a plurality of profiles (operational profiles)”, wherein the “MNO1 Operational Profile” of Fig. 3 is an application corresponding to the eUICC (~identified type of the secure element); [0013], “loading, by the eUICC, a common profile, in form of at least one of application and data, which can retain common data which can be used commonly by a plurality of profiles in the eUICC”, wherein the application corresponds to the eUICC (~identified type of the secure element); [0047], “Also, a `profile` means all information which can exist in the eUICC, a file structure which can be provisioned to the eUICC, or managed in the eUICC, combinations of data and applications. The profile may include an operational profile (that is, operator information), a provisioning profile (a profile for provisioning), a profile for other policy control functions (PCF), and so on”, wherein the application corresponds to the eUICC (~identified type of the secure element)).
The combination Lee and Taveau does not explicitly teach wherein the obtaining of the information comprises, 
when a type of a secure element is identified as the eUICC, 
obtaining communication service provider information stored in the eUICC by controlling the ISD-R through the LPA.  
 		However, Yi further teaches wherein obtaining of information comprises ([0303], “information about the profile on the eUICC may include one or more of an identifier of the profile on the eUICC, a status of each profile, a type of the profile, and information about a carrier or a service provider to which the profile belongs”), 
 		when a type of a secure element is identified as an eUICC ([0088], “activating, by a terminal device, an embedded universal integrated circuit card eUICC”), 
 	obtaining communication service provider information stored in the eUICC by controlling an ISD-R through an LPA ([0083], “a local profile assistant LPA of the terminal device initiates an instruction to select an ISD-R application”; [0146], “A function of the LPA is mainly receiving a profile and downloading the profile to the eUICC, discovering a profile download service, and providing a UI interface to a user”; [0147], “terminal device may select the Issuer Security Domain Root ISD-R application on the eUICC in a plurality of trigger manners during the initialization process of the eUICC, to maintain the session between the terminal device and the eUICC”).  
 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Yi with the teaching of Lee as modified by Taveau and Yi in order for a session between a terminal device and an embedded universal integrated circuit card can be maintained during an initialization process of the embedded universal integrated circuit card (Yi [0004]).

 	Regarding claim 5, Lee in view of Taveau, and further in view of Yi teaches the method of claim 2, 
wherein the obtaining of the information (Lee Fig. 3, “Active MNO (~mobile network operator) 1 Operational Profile”, wherein “Active” and “MNO1” are communication service provider information; [0164], “terminal may include an eUICC which stores a common profile (common operational profile) (~communication service provider information) retaining common data (having at least one format of application and data) used commonly by a plurality of profiles (operational profiles)”) comprises: 
when a type of a secure element is identified as the ISSP (Lee Fig. 3, “eUICC”; [0156], “eUICC which is embedded in a terminal”; [0169], “profiles of various communication manners and/or various operators are stored in an eUICC”), 
obtaining a telecom bundle class identifier in the iSSP through the SPB loader agent (Lee Fig. 3, “eUICC” is a telecom bundle identifier read from eUICC (~iSSP) via a software containing SPD loader agent); 
 		identifying a type of a bundle included in the iSSP, based on the obtained telecom bundle identifier (Lee Fig. 3, a type of a bundle is identified as eUICC type bundle based on “eUICC”); and 
when the iSSP includes the SIM bundle, obtaining communication obtaining communication service provider information stored in the SIM bundle by controlling the SPB loader through the SPB loader agent (Lee Fig. 3, communication service provider information “Active MNO1” is in the SIM bundle; [0065-0068] and [0059], service provider information obtained from MNO).  

 	Regarding claim 6, Lee in view of Taveau, and further in view of Yi teaches the method of claim 2, 
wherein the obtaining of the information (Lee Fig. 3, “Active MNO (~mobile network operator) 1 Operational Profile”, wherein “Active” and “MNO1” are communication service provider information; [0164], “terminal may include an eUICC which stores a common profile (common operational profile) (~communication service provider information) retaining common data (having at least one format of application and data) used commonly by a plurality of profiles (operational profiles)”) comprises: 
 		when a type of a secure element is identified as the iSSP (Lee Fig. 3, “eUICC”; [0156], “eUICC which is embedded in a terminal”; [0169], “profiles of various communication manners and/or various operators are stored in an eUICC”), 
obtaining a telecom bundle identifier in the iSSP through the SPB loader agent (Lee Fig. 3, “eUICC” is a telecom bundle identifier read from eUICC (~iSSP) via a software containing SPD loader agent); 
identifying a type of a bundle included in the iSSP, based on the obtained telecom bundle identifier (Lee Fig. 3, a type of a bundle is identified as eUICC type bundle based on “eUICC”); and 
when the iSSP includes the eSIM bundle, obtaining communication service provider information provided in the eSIM bundle from information in a metadata extension of the eSIM bundle, based on information cached in the terminal (Lee Fig. 3, communication service provider information “Active MNO1” is cached in a terminal after it is obtained from MNO; [0065-0068] and [0059], service provider information obtained from MNO), or by controlling a Local Profile Agent (LPA) in the eSIM bundle.
The combination Lee and Taveau does not explicitly teach wherein the communication service provider information stored in the eSIM bundle is 4DOCKET No. SAMS11-58442APPLICATION NO. 17/255,976PATENTobtained, based on one among information in a metadata extension of the eSIM bundle and information cached in the terminal, or by controlling a Local Profile Agent (LPA) corresponding to the eSIM bundle.  
 	However, Yi further teaches wherein communication service provider information stored in an eSIM bundle is 4DOCKET No. SAMS11-58442APPLICATION NO. 17/255,976PATENTobtained, based on one among information in a metadata extension of the eSIM bundle and information cached in the terminal, or by controlling a Local Profile Agent (LPA) corresponding to the eSIM bundle ([0083], “a local profile assistant LPA of the terminal device initiates an instruction to select an ISD-R application”; [0146], “A function of the LPA is mainly receiving a profile and downloading the profile to the eUICC, discovering a profile download service, and providing a UI interface to a user”; [0147], “terminal device may select the Issuer Security Domain Root ISD-R application on the eUICC in a plurality of trigger manners during the initialization process of the eUICC, to maintain the session between the terminal device and the eUICC”).  
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Yi with the teaching of Lee as modified by Taveau and Yi in order for a session between a terminal device and an embedded universal integrated circuit card can be maintained during an initialization process of the embedded universal integrated circuit card (Yi [0004]).

	Regarding claim 12, Lee in view of Taveau teaches the terminal of claim 11, 
	wherein the information for the plurality of communication service providers is obtained from the plurality of secure elements by controlling entities for accessing communication service provider information (Lee [0022], “when the user or the service provider or apps provider decides to "register" the app ID with the secure elements broker 140, the ID is listed in a unique "container" (e.g., C1, C2, C3 shown in FIG. 1). Each container may be assigned different parameters based on, for example, usage or protocols. For example, the secure elements broker 140 could be used to manage specific usability cases (~information) --for example, C1 for transit, C2 for payment, C3 for social--specific protocols--for example, C1 for NFC, C2 for WiFi, C3 for Bluetooth, or specific providers--for example, C1 for PayPal, C2 for Google, C3 for Amazon”; [0016], “a UICC or SIM card secure element 121, usually controlled by carriers or networks; an embedded Secure Element (eSE) or micro-SD (mSD) card secure element 122, usually controlled by handset makers or service providers; or a virtual Secure Element (vSE) or Trust Zone secure element 123”),
wherein the type of the secure element includes 
at least one of 
a Universal Integrated Circuit Card (UICC), 
an embedded UICC (eUICC) (Lee Fig. 3, “eUICC”; [0169], “profiles of various communication manners and/or various operators are stored in an eUICC”) or 
an integrated Smart Secure Platform (iSSP), wherein the iSSP includes at least one of a Subscriber Identity Module (SIM) bundle or an embedded SIM (eSIM) bundle.
 	Lee does not explicitly teach that the type of the secure element is types of the plurality of secure elements.
	However, Taveau further teaches types of a plurality of secure elements ([0010], “managing concurrent secure elements on a mobile device to coordinate with an application or "app" running on the mobile device and an appropriate communications protocol for conducting transactions using the mobile device”).
		It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Taveau with the teaching of Lee as modified by Taveau in order to provide a mechanism for allowing a selection of a proper communication protocol linked to a specific "secured" application (e.g., an application residing in a secure element) even within a multi-SE and multi-application environment (Taveau [0010]).
 	The combination does not explicitly teach wherein the plurality of applications include at least one of a Card Application Toolkit 8DOCKET No. SAMS11-58442PATENT(CAT) client corresponding to the UICC, a Local Profile Agent (LPA) corresponding to the eUICC or a Secondary Platform Bundle (SPB) loader agent corresponding to the iSSP, and 
wherein the entities for accessing the communication service provider information include at least one of a CAT in the UICC, an Issuer Security Domain Root (ISD-R) in the eUICC or a SPB loader in the SIM bundle.  
However, Yi teaches wherein the plurality of applications include at least one of a Card Application Toolkit 8DOCKET No. SAMS11-58442PATENT(CAT) client corresponding to the UICC, a Local Profile Agent (LPA) corresponding to the eUICC ([0083], “a local profile assistant LPA of the terminal device initiates an instruction to select an ISD-R application”; [0146], “A function of the LPA is mainly receiving a profile and downloading the profile to the eUICC, discovering a profile download service, and providing a UI interface to a user”; [0147], “terminal device may select the Issuer Security Domain Root ISD-R application on the eUICC in a plurality of trigger manners during the initialization process of the eUICC, to maintain the session between the terminal device and the eUICC”) or a Secondary Platform Bundle (SPB) loader agent corresponding to the iSSP, and 
wherein the entities for accessing the communication service provider information include at least one of a CAT in the UICC, an Issuer Security Domain Root (ISD-R) in the eUICC ([0083], “a local profile assistant LPA of the terminal device initiates an instruction to select an ISD-R application”; [0146], “A function of the LPA is mainly receiving a profile and downloading the profile to the eUICC, discovering a profile download service, and providing a UI interface to a user”; [0147], “terminal device may select the Issuer Security Domain Root ISD-R application on the eUICC in a plurality of trigger manners during the initialization process of the eUICC, to maintain the session between the terminal device and the eUICC”) or a SPB loader in the SIM bundle.  
	 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Yi with the teaching of Lee as modified by Taveau in order for a session between a terminal device and an embedded universal integrated circuit card can be maintained during an initialization process of the embedded universal integrated circuit card (Yi [0004]).

 	Regarding claim 14, Lee in view of Taveau, and further in view of Yi teaches the terminal of claim 12.
The combination of Lee and Taveau does not explicitly teach wherein, when a type of a secure element is identified as the processor is further configured to obtain communication service provider information stored in the UICC in the eUICC by controlling ISD-R through the LPA.  
However, Yi further teaches wherein, 
when a type of a secure element is identified as an eUICC ([0088], “activating, by a terminal device, an embedded universal integrated circuit card eUICC”), 
processor ([0047], “processor is configured to run the instruction, and the processor runs the instruction to perform some or all steps of the method”) is further configured to obtain communication service provider information stored in the UICC in the eUICC by controlling ISD-R through the LPA ([0083], “a local profile assistant LPA of the terminal device initiates an instruction to select an ISD-R application”; [0146], “A function of the LPA is mainly receiving a profile and downloading the profile to the eUICC, discovering a profile download service, and providing a UI interface to a user”; [0147], “terminal device may select the Issuer Security Domain Root ISD-R application on the eUICC in a plurality of trigger manners during the initialization process of the eUICC, to maintain the session between the terminal device and the eUICC”).  
 		It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Yi with the teaching of Lee as modified by Taveau and Yi in order for a session between a terminal device and an embedded universal integrated circuit card can be maintained during an initialization process of the embedded universal integrated circuit card (Yi [0004]).

	Regarding claim 15, Lee in view of Taveau, and further in view of Yi teaches the terminal of claim 12, 
wherein, 
when a type of a secure element is identified as the iSSP (Lee Fig. 3, “eUICC”; [0156], “eUICC which is embedded in a terminal”; [0169], “profiles of various communication manners and/or various operators are stored in an eUICC”), 
the processor (Lee Fig. 3, device comprises a processor) is further configured to:
 	obtain a telecom bundle class identifier through the SPB loader agent (Lee Fig. 3, displays obtained communication service provider information “Active MNO1” based on “eUICC” (~telecom bundle identifier obtained through a software containing the Secondary Platform Bundle (SPB) loader); Reading of the communication service provider information from an eUICC requires knowing that the eUICC is an eUICC via the telecom bundle class identifier; 
identify a type of a bundle included in the iSSP, based on the obtained telecom bundle class identifier (Lee Fig. 3, a type of a bundle is identified as eUICC type bundle based on “eUICC”); and 
when the iSSP includes the SIM bundle, obtain communication service provider information stored in the SIM bundle by controlling the SPB loader through the SPB loader agent (Lee Fig. 3, communication service provider information “Active MNO1” is in the SIM bundle and the software containing the SPB loader reads the information from the SIM bundle of eUICC (~ISSP) as shown displayed).   

7.	Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Taveau, further in view of Yi, and further in view of Laumen (US 2004/0147284 A1).

 	Regarding claim 3, Lee in view of Taveau, and further in view of Yi teaches the method of claim 2.
 	Lee further teaches wherein the obtaining of the information (Lee Fig. 3, “Active MNO (~mobile network operator) 1 Operational Profile”, wherein “Active” and “MNO1” are communication service provider information; [0007], “a plurality of operational profiles of MNOs may exist within an eUICC in application and data forms”; [0164], “terminal may include an eUICC which stores a common profile (common operational profile) (~communication service provider information) retaining common data (having at least one format of application and data) used commonly by a plurality of profiles (operational profiles)”, wherein the “MNO1 Operational Profile” of Fig. 3 is an application corresponding to the eUICC (~identified type of the secure element); [0013], “loading, by the eUICC, a common profile, in form of at least one of application and data, which can retain common data which can be used commonly by a plurality of profiles in the eUICC”, wherein the application corresponds to the eUICC (~identified type of the secure element); [0047], “Also, a `profile` means all information which can exist in the eUICC, a file structure which can be provisioned to the eUICC, or managed in the eUICC, combinations of data and applications. The profile may include an operational profile (that is, operator information), a provisioning profile (a profile for provisioning), a profile for other policy control functions (PCF), and so on”, wherein the application corresponds to the eUICC (~identified type of the secure element)).
 	The combination does not explicitly teach wherein the obtaining of the information comprises, 
when a type of a secure element is identified as the UICC, 
obtaining communication service provider information stored in the UICC by controlling the CAT through the CAT client. 
 However, Laumen teaches when the type of the secure element is identified as the UICC ([0058], “device  entities consist of the source identity, which entities identifies the source device (here, UICC)”), 
 		obtaining the communication service provider information stored in the UICC by controlling the CAT ([0059], “a functionality (e.g. CAT/SAT/USAT commands/mechanisms) is now available for an operator to use the non-realtime MMS for transporting data to and from a smart card in a mobile device (i.e., to handle MMS or MMS content), when MMS is used as bearer service for CAT/SAT/USAT”). 
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Laumen with the teaching of Lee as modified by Taveau and Yi in order to provide operators with an API (Application Programming Interface), which enables them to put their own, network operator-specific applications on a SIM or a UICC card taking into account the particularities of mobile phones, independent of the particular operator, smart card manufacturer and mobile phone manufacturer (Laumen [0003]).  

	Regarding claim 13, Lee in view of Taveau, and further in view of Yi teaches the terminal of claim 12. 
The combination does not explicitly teach wherein, when the type of the secure element is identified as the UICC, the processor is further configured to obtain communication service provider information stored in the UICC by controlling the CAT through the CAT.  
However, Laumen teaches wherein, 
when a type of a secure element is identified as a UICC ([0058], “device entities consist of the source identity, which entities identifies the source device (here, UICC)”), 
an processor is further configured to obtain communication service provider information stored in the UICC by controlling the CAT through the CAT ([0059], “a functionality (e.g. CAT/SAT/USAT commands/mechanisms) is now available for an operator to use the non-realtime MMS for transporting data to and from a smart card in a mobile device (i.e., to handle MMS or MMS content), when MMS is used as bearer service for CAT/SAT/USAT”).  
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Laumen with the teaching of Lee as modified by Taveau and Yi in order to provide operators with an API (Application Programming Interface), which enables them to put their own, network operator-specific applications on a SIM or a UICC card taking into account the particularities of mobile phones, independent of the particular operator, smart card manufacturer and mobile phone manufacturer (Laumen [0003]).  

8.	Claim 7  is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Taveau, further in view of Yi, and further in view of Wu (US 2018/0242141 A1).

	Regarding claim 7, Lee in view of Taveau, and further in view of Yi teaches the method of claim 6.
The combination of Lee and Taveau does not explicitly teach wherein the obtaining of communication service provider information stored in an eSIM comprises obtaining the communication service provider information stored in the eSIM bundle, based on the LPA corresponding to the eSIM bundle.
	However, Yi further teaches wherein obtaining of communication service provider information stored in an eSIM comprises obtaining communication service provider information stored in an eSIM bundle, based on an LPA corresponding to the eSIM bundle ([0083], “a local profile assistant LPA of the terminal device initiates an instruction to select an ISD-R application”; [0146], “A function of the LPA is mainly receiving a profile and downloading the profile to the eUICC, discovering a profile download service, and providing a UI interface to a user”; [0147], “terminal device may select the Issuer Security Domain Root ISD-R application on the eUICC in a plurality of trigger manners during the initialization process of the eUICC, to maintain the session between the terminal device and the eUICC”).
		It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Yi with the teaching of Lee as modified by Taveau and Yi in order for a session between a terminal device and an embedded universal integrated circuit card can be maintained during an initialization process of the embedded universal integrated circuit card (Yi [0004]).
The combination does not explicitly teach wherein the obtaining of the communication service provider information stored in the eSIM bundle comprises
identifying whether the eSIM bundle is disabled; 
enabling the eSIM bundle, based on a result of the identifying. 
However, Wu teaches wherein the obtaining of communication service provider information stored in an eSIM comprises
identifying whether the eSIM is disabled ([0062], “deactivating an eUICC”; [0121], “when the deactivation result message indicates that the profile has been successfully deactivated, the remote subscription management platform updates the first field in the eUICC information set from the activated state to the non-activated state according to the eUICC ID”); and 
 	enabling the eSIM, based on a result of the identifying ([0063], “activating an eUICC”; [0071], “a terminal provided with an eUICC to be activated will access by using an IMSI corresponding to the eUICC to be activated”, wherein the eUICC is activated after knowing that it’s deactivated). 
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Wu with the teaching of Lee as modified by Taveau and Yi in order to solve the issue of new demands for management of the eUICC in the internet-of-things, and particularly, the problems of over-the-air number distribution, activation, deactivation, configuration replacement management of the eUICC (Wu [0004]).

Allowable Subject Matter

9.	Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J. YI whose telephone number is (571)270-7696. The examiner can normally be reached Monday thru Friday: 8:00AM to 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on (571)272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER J YI/Examiner, Art Unit 2643                                                                                                                                                                                                        

/JINSONG HU/Supervisory Patent Examiner, Art Unit 2643